Citation Nr: 1514850	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-16 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than February 10, 2010 for grant of service connection for chronic kidney disease.

2.  Entitlement to an effective date earlier than February 10, 2010 for the award of an increased evaluation for left shoulder tendonitis with impingement (left shoulder disability).

3.  Entitlement to a rating in excess of 20 percent for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine, superimposed on lumbosacral strain (lumbar spine disability).

4.  Entitlement to a rating in excess of 10 percent for patellofemoral pain disorder of the left knee (left knee disability).


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to June 2002.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In January and June 2014, the Veteran canceled scheduled Board hearings.  The Veteran has not requested that his hearing be rescheduled.  Thus, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.702(d) (2014).


FINDINGS OF FACT

1.  The Veteran first communicated in writing his desire to file a claim for service connection for chronic kidney disease in a statement that was received by VA on February 10, 2010.

2.  The Veteran first communicated in writing his desire to file a claim for an increased rating for left shoulder tendonitis with impingement in a statement that was received by VA on February 10, 2010, and the record does not show worsening of this condition within the twelve month period prior to February 10, 2010.

3.  For the period on appeal, DJD and DDD of the lumbar spine have been productive of flexion to 80 degrees and ankylosis of part of the thoracolumbar spine, but have not been productive of flexion limited to 30 degrees or less, ankylosis of the entire cervical and/or thoracolumbar spine, or incapacitating episodes.

4.  Since January 13, 2012, DJD and DDD of the lumbar spine have been productive of sciatica of the right lower extremity that results in disability analogous to no more than mild incomplete paralysis.

5.  For the period on appeal, patellofemoral pain disorder of the left knee has been productive of symptoms such as painful motion and weakness, but has not been productive of ankylosis, recurrent subluxation or lateral instability, compensable limitation of motion, impairment of tibia and fibula, genu recurvatum, or a meniscal condition.

CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 10, 2010 for the grant of service connection for chronic kidney disease have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2014).

2.  The criteria for an effective date earlier than February 10, 2010 for the award of an increased rating for left shoulder tendonitis with impingement have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2014).

3.  The criteria for a disability rating in excess of 20 percent for DJD and DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2014).

4.  For the period on appeal from January 13, 2012, the criteria for a separate disability rating of 10 percent for sciatica of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a, DC 8520 and 8529 (2014).

5.  The criteria for a rating in excess of 10 percent for patellofemoral pain disorder of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.21, 4.59, 4.71a, DCs 5256-5263 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that VA provided the required notice in a letter dated February 2010.  In addition, pursuant to VA's duty to assist a claimant in the development of a claim, VA provided examinations in June 2010 and January 2012 to assess the nature and severity of his low back and left knee disabilities, which are adequate upon which to base a determination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In his July 2010 NOD and an August 2010 statement, the Veteran contended that his June 2010 VA examination of his left knee and lumbar spine disabilities was inadequate, as the examiner did not accurately document his range of motion (ROM).  With regard to his lumbar spine disability, the Veteran also asserted that there was no comparison made between x-rays taken in 2002 and 2010.  The Board finds that the examinations and accompanying opinions are adequate and probative because the examination reports show that the examiners considered the relevant history of the Veteran's disabilities, which includes his history as recorded in his claims file; provided sufficiently detailed descriptions of his disabilities; and provided analyses to support opinions concerning the severity of the disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Additionally, VA operates under the benefit of a presumption "that it has properly chosen a person who is qualified to provide a medical opinion in a particular case" and that the VA examination process includes providing a competent, ethical examiner.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); see Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) ("[T]he Board is entitled to assume the competence of a VA examiner.").

The Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claims for Earlier Effective Dates

In July 2010, the RO granted service connection for chronic kidney disease, effective from February 10, 2010, and increased the Veteran's schedular rating for left shoulder tendonitis with impingement from 10 percent to 20 percent disabling, effective from February 10, 2010.  In a July 2010 NOD, the Veteran asserted that his claims for service connection for chronic kidney disease and for an increased rating for his service-connected left shoulder disability were submitted in July 2009, but were lost by VA.  The Veteran reported that the form upon which these claims were submitted (VA Form 21-4138) is dated July 17, 2009, and thus, an effective date of August 1, 2009 is warranted for the award of increased compensation for his left shoulder disability.  With regard to chronic kidney disease, the Veteran asserted in a January 2012 statement that the grant of service connection should date back to 2006, which was when VA diagnosed chronic kidney disease.

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit.  In addition, the effective date of an award of increased compensation shall be earliest date as of which it is ascertainable that an increase in disability occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b).

Additionally, 38 U.S.C. § 5101(a) provides that "A specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual."  In McTighe v. Brown, 7 Vet. App. 29 (1994), the Court of Appeals for Veterans Claims (Court) remarked that 38 U.S.C.A. § 5110 and 38 U.S.C.A. § 5101 clearly establish that an application must be filed.

For VA compensation purposes, a "claim" is defined as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary."  38 C.F.R. § 3.1(p) (2014).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2014).  It must "identify the benefit sought."  Id.  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an applications or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

With regard to chronic kidney disease, the record shows that the Veteran's claim for service connection was actually received by VA in February 2010; thus, the effective date for the award of compensation for the grant of service connection must be the date of receipt of the claim, or February 10, 2010.

The Board acknowledges the Veteran's contention that he believes that VA lost a July 2009 claim for compensation benefits and subsequently combined his claim with claims that were submitted in February 2010.  Indeed, there is a VA Form 21-4138 (Statement in Support of Claim) signed by the Veteran and dated "7/22/09" associated with the file, and it is stapled to a VA For, 21-4138, signed by the Veteran and dated "2-4-2010."  The document dated in 2009 seeks benefits for upper neck, shoulder and kidney disability, and the documented dated 2010 seeks benefits for the left knee, right knee, low back, hypertension and sciatic nerve impingement.  However, both forms are date stamped as received by VA in February 2010.  There is no indication otherwise that any claim was lost or that VA did not perform is routine administrative functions upon receipt of these documents.  Thus, the evidence of record does not show that VA was in receipt of his desire to file a claim for service connection for chronic kidney disease prior to February 10, 2010.

Under the circumstances described above, the Veteran's claim for an effective date earlier than February 10, 2010 for his rating for service connection for chronic kidney disease must be denied.  

Similarly, the Board finds that the effective date for the award of an increased rating for left shoulder tendonitis must be February 10, 2010.  Again, the evidence is clear that the Veteran's claim for an increased rating was actually received by VA in February 2010.  In addition, the Board finds that the record is negative for evidence of worsening of the Veteran's left shoulder disability within the year prior to February 2010.  Thus, the Veteran's claim for an effective date earlier than February 10, 2010 for an increased rating for left shoulder tendonitis with impingement must be denied.  There is no doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

III.  Claims for Increased Ratings

By way of background, the RO granted service connection for DJD and DDD of the lumbar spine, superimposed on lumbosacral strain, and patellofemoral pain disorder of the left knee in November 2002.  At that time, the RO assigned a 20 percent rating, effective July 1, 2002, for the Veteran's lumbar spine disability and assigned a 10 percent rating, effective July 1, 2002, for his left knee disability.  These ratings were continued by way of a January 2004 rating decision.  As the Veteran did not express disagreement with these determinations, they are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201 (2014).  In February 2010, the Veteran filed a claim for increased compensation for these disabilities, which the RO denied by way of a July 2010 rating decision and led to the present appeal.  Because the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability occurred, if the application is received within one year from such date, the Board will consider whether there is an ascertainable increase in disability from February 2009.  38 U.S.C.A. § 5110(b).

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2014).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).

As per 38 C.F.R. §  4.71a, DC 5003, degenerative arthritis is to be evaluated on the basis of limitation of motion as per the diagnostic codes for the specific joint or joints.  Id.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under DC 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.  For the purpose of rating disability due to arthritis, the shoulder and knee are considered major joints.  38 C.F.R. § 4.45(f).

A.  Lumbar Spine Disability

The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the IVDS Formula, a spine disability is rated based on the presence of incapacitating episodes, which are periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula.

The General Formula for rating a disability of the spine provides in pertinent part: With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined ROM of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm or guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height; a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined ROM of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Formula.

For VA rating purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Formula, Note (2).  The combined ROM refers to the sum of the ROM of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined ROM of the thoracolumbar spine is 240 degrees.  Id.

Under the General Formula, associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under the appropriate DCs.  Id. at Note (1).

Here, February 2010 VA imaging studies show minimal to moderate DDD and normal alignment of the lumbar vertebral bodies.  The impression was multilevel degenerative changes.

In an August 2010 statement, the Veteran asserted that his back problems have affected his social life in that he cannot exercise, walk any distance, or sit for any length of time.  He reported that he can no longer work as an aircraft mechanic due to his back problems.

In June 2010, VA provided an examination to assess the nature and severity of the Veteran's musculoskeletal and orthopedic disabilities.  The report of this examination indicates that the Veteran's low back disability has gotten progressively worse since he injured himself during service.  He reported that he gets back spasms that occur approximately every one to two months.  In addition, he reported that he uses physical therapy, an exercise program, and braces to treat his condition, and his response to this treatment regimen has been fair.  The Veteran reported having severe flare-ups that occur every one to two months and last for one to two days.  With regard to functional impairment, the Veteran reported that he cannot do anything when he experiences flare-ups.

The examiner reported that the Veteran does not have a history of the following symptoms: urinary incontinence, urgency, retention requiring catheterization, or frequency; nocturia; fecal incontinence; obstipation; erectile dysfunction; numbness; paresthesias; leg or foot weakness; falls; unsteadiness; fatigue; decreased motion; and weakness.  In addition, the Veteran did not demonstrate abnormal spine curvature or incapacitating episodes of spine disease, but he did demonstrate normal, posture, head position, and gait.  The examiner documented a history of stiffness and spasms in addition to ankylosis of part of the cervical spine and part of the thoracolumbar spine, (although the precise location of ankylosis was not identified).  Notably, there was no indication of unfavorable ankylosis.  In addition, with regard to the thoracolumbar spine, he demonstrated spasm, guarding, and tenderness that were not severe enough to result in abnormal gait or abnormal spinal contour.  Additionally, the Veteran did not demonstrate atrophy, pain with motion, or weakness.

The Veteran demonstrated flexion to 80 degrees; extension to 20 degrees; lateral flexion to 35 degrees, bilaterally; lateral rotation to 30 degrees, bilaterally; and objective evidence of pain on active ROM.  Although the examiner also noted objective evidence of pain following repetitive motion, it was noted that the Veteran did not demonstrate additional limitations after three repetitions.  The Veteran's reflex and sensory examinations were normal, and his motor examination revealed that he was capable of active movement against full resistance.

During the examination, the Veteran reported that he worked part-time as a customer service representative and that he lost two weeks from work during the previous twelve-month period due to pain and spasms that resulted in an inability to sit down.  The examiner concluded that the Veteran's cervical and lumbar spine disabilities have had a substantial effect on his usual daily and occupational activities.  The examiner reported that the Veteran's spine disabilities have affected his usual occupation due to increased absenteeism, decreased mobility, pain, and lack of stamina.  The examiner reported that the Veteran's spine disabilities have also affected his usual daily activities because he has pain with lifting, pushing, and pulling.  The examiner documented degenerative changes that are worsening both clinically and radiographically.

The examiner also reported that the Veteran has sciatica in the right lower extremity due to his lumbar spine disability-a condition that has been productive of nerve dysfunction and neuralgia, but not paralysis or neuritis.  Reflex, sensory, and motor examinations yielded normal results, and the examiner found that the Veteran's joint function was not affected by the nerve disorder.  Due to his nerve condition, the Veteran had to be assigned different duties at work, and his occupational activities have been affected as a result of decreased mobility, decreased strength, and pain.  This condition has affected his usual daily activities with regard to activities that involve pushing, bending over, or lifting greater than fifteen pounds.

The report of a January 2012 VA peripheral nerves examination documents mild paresthesias and/or dysesthesias in the right lower extremity.  Numbness and atrophy were not detected.  The Veteran demonstrated normal strength and had a normal sensory examination, but a reflex examination revealed hypoactive deep tendon reflexes in the lower extremities.  The examiner reported that the Veteran demonstrated mild incomplete paralysis of the sciatic nerve and mild incomplete paralysis of the external cutaneous nerve of the thigh with regard to his right lower extremity.  The examiner reported that the Veteran makes occasional use of a brace and did not indicate that the Veteran uses other assistive devices.  The examiner concluded that the Veteran's history of right leg sciatica is consistent with the examination and did not detect any additional abnormality of the right hip that may be attributed to the Veteran's lumbar spine disability.  The examiner opined that the Veteran's peripheral nerve condition and/or peripheral neuropathy do not affect his ability to work.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the record is negative for evidence of incapacitating episodes, and thus, the Veteran's lumbar spine disability must be evaluated under the General Formula. 

The orthopedic manifestations of the Veteran's lumbar spine disability include pain, stiffness, muscle spasm, guarding, tenderness, forward flexion to 80 degrees, and a combined ROM of 230 degrees.  The June 2010 examination report shows that the Veteran does not experience additional functional limitations following repetitive motion.  In addition, although ankylosis was noted upon examination, the examining clinician reported that it was only partial and was not unfavorable.  In order to warrant a rating in excess of 20 percent on the ground that ankylosis has been shown, the evidence must document favorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire thoracolumbar and/or cervical spine.

In addition, the Board finds that because the Veteran has had a compensable rating for his disability for the entire period on appeal, he has been compensated appropriately for any reported painful motion and an additional rating is neither warranted under 38 C.F.R. § 4.59 nor is it permitted under 38 C.F.R. § 4.14, as the assignment of an additional rating would constitute pyramiding.

Based on the foregoing, the Board finds that a rating in excess of 20 percent is not warranted for the orthopedic manifestations of the Veteran's lumbar spine disability.  There is no doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

With respect to neurological manifestations, the Board notes that, in a July 2010 rating decision, the RO granted service connection for sciatica of the right lower extremity associated with his lumbar spine disability under 38 C.F.R. § 4.124a , DC 8520 (2014).  The RO rated the Veteran's right lower extremity sciatica noncompensable, effective February 10, 2010, in a July 2010 rating decision.

The June 2010 VA examination report shows that the Veteran did not have paralysis or neuritis at that time, and the examiner documented normal reflex, sensory, and motor examinations.  However, during the January 2012 examination, mild incomplete paralysis of the sciatic nerve and external cutaneous nerve of the thigh were noted.

As outlined in DC 8520, which provides the criteria for rating neurological abnormality related to the sciatic nerve, complete paralysis of the sciatic nerve warrants an 80 percent evaluation.  Complete paralysis is characterized by the following symptoms: foot dangling and dropping, active movement of the muscles below the knee is not possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis warrants a 60 percent evaluation if it is severe, with marked muscular atrophy; a 40 percent evaluation if it is moderately severe; a 20 percent evaluation if it is moderate; and a 10 percent evaluation if it is mild.  Id.  Under DC 8529, which pertains to the external cutaneous nerve of the thigh, a 10 percent evaluation is warranted where there is severe to complete paralysis, and mild or moderate paralysis warrants a noncompensable rating.

Based on the foregoing, the Board finds that a rating of 10 percent is warranted for sciatica of the right lower extremity for the period on appeal from January 13, 2012 based on a showing of mild incomplete paralysis.  As the record is negative for evidence of additional neurological abnormality associated with the Veteran's lumbar spine disability, the Board finds that no other ratings are warranted.

B.  Left Knee Disability

Normal ROM of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is assigned where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is assigned where knee flexion is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, DC 5261, a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is assigned where knee extension is limited to 10 degrees, a 20 percent rating is warranted with extension is limited to 15 degrees, a 30 percent rating is warranted where extension is limited to 20 degrees, a 40 percent rating is assigned where knee extension is limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted where there is slight recurrent subluxation or lateral instability, a 20 percent rating is warranted where there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted where there is severe recurrent subluxation or lateral instability.

Under 38 C.F.R. § 4.71a, DC 5258, a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Where there is symptomatic removal of semilunar cartilage, a 10 percent rating is warranted under 38 C.F.R. § 4.71a, DC 5259.

Here, VA treatment records dated February 2010 document a clinician's report that imaging studies did not show fracture or joint effusion, and the reviewing clinician reported that there were no concerning degenerative changes.  The impression was "negative left knee radiographs."  A February 2010 VA orthopedic surgery note documents the Veteran's subjective report of locking of his left knee twice over a six month period and his report that he has occasional buckling.  At that time, the Veteran used an over-the-counter knee brace, which he used infrequently for stability.

The report of a June 2010 VA joints examination documents a stable left knee condition that was being treated with steroid injections and the use of braces.  The Veteran's response to treatment was good and he did not experience any side effects as a result.  As part of the Veteran's medical history, the examiner noted the following symptoms: instability, pain, stiffness, weakness, decreased speed of joint motion, swelling that affected motion, and moderate flare-ups that recur every two to three weeks.  In a summary of findings, the examiner reported findings of abnormal motion, clicking or snapping, and grinding, but indicated that the Veteran was negative for deformity, giving way, incoordination, locking episodes, effusion, bumps consistent with Osgood-Schlatter's disease, crepitation, instability, patellar abnormality, and meniscus abnormality.  The examiner noted that the Veteran demonstrated objective evidence of pain with active motion, and that the Veteran demonstrated an ROM from 0 to 90 degrees.

The examiner reported that the Veteran worked part-time as a customer service representative and that he lost two weeks from work during the previous twelve-month period due to pain and spasms that resulted in an inability to sit down.  The examiner concluded that the Veteran's left knee disability, which was diagnosed as patellofemoral syndrome, did not have a significant effect on his usual occupation and did not affect his usual daily activities.

An August 2010 VA orthopedic surgery note documents antalgic gait favoring the left leg and that the Veteran was negative for local joint effusion.  The Veteran demonstrated an ROM from 0 to 120 degrees, normal muscle strength, and joint stability.  There was no sign of varus or valgus deformity of the knee with ambulation, the medial joint line was tender to palpation, and medial joint pain was detected upon conducting a McMurray's test.  The reviewing clinician noted an assessment of possible meniscal derangement of the left knee.  In a September 2010 addendum, a clinician noted that imaging results show an amorphous signal involving the tibial articular surface of the posterior horn of the medial meniscus with a horizontal fluid signal component extending to the posterior body/horn junction consistent with a partial tear.  The anterior horn of the medial meniscus as well as the anterior and posterior horns of the lateral meniscus are intact.  The clinician noted an impression of complex tibial surface medial meniscal tear with horizontal extension to the posterior body and tiny joint fluid.

In VA orthopedic surgery consult notes dated October 2010 and January 2012, clinicians reported that a previously diagnosed "complex tear" of the medial meniscus is mostly intrasubstance without major deformity of the meniscus and the main problem appears to be significant cartilage loss in the medial compartment.  The clinicians reported that a lateral meniscus tear was likely misdiagnosed, as an MRI was negative for lateral meniscus tear.  These records also document the Veteran's report of pain over the medial knee that is worse with pivoting and catching of the knee.  It was documented that the Veteran's symptoms improved with time and he does not get recurrent effusions.  Physical examination in October 2010 revealed neutral alignment, tender medial joint line, an ROM from 0 to 105 degrees, medial pain with McMurray's testing, and stability with regard to varus, valgus, Lachman, and post-drawer testing.  The January 2012 note documents mild DJD.

In an October 2011 statement, the Veteran reported that he experiences reduced flexion in his left knee and that his disability has been productive of pulsating pain and popping of the knee during flexion.  In addition, he reported having weakness upon walking and that he cannot bend his knee for any length of time without pain.  He reported that his disability affects his ability to work, as he has to limp to perform his job.

During a January 2012 VA examination, the Veteran reported that his knee pain worsened over the course of the previous year.  He reported significant limitations in functioning, such as no longer being able to do yard or house work because bending and stooping increases his pain.  The report indicates that he was negative for instability, locking, or daily swelling, and documents the Veteran's report that he is able to work out daily.  His activities of daily living were intact without any recent trauma or falls.

ROM testing revealed flexion to 120 degrees with objective evidence of pain at 110 degrees, and full extension to 0 degrees with no objective evidence of painful motion.  After repetitive use testing, the Veteran demonstrated flexion to 120 degrees and extension to 0 degrees.  The Veteran did not demonstrate additional limitation in ROM of the knee and lower leg following repetitive-use testing, but demonstrated function loss and/or functional impairment due to the following contributing factors: less movement than normal, pain on movement, and crepitus on motion.  Physical examination also revealed tenderness or pain to palpation for joint line or soft tissues.  The Veteran demonstrated normal muscle strength and joint stability.  In addition, the examiner reported that the Veteran does not have a history of recurrent patellar subluxation/dislocation or currently symptomatic meniscal condition.  He was also negative for "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or other tibial and/or fibular impairment.  The examiner noted a diagnosis of patellofemoral pain syndrome of the left knee and reported tricompartmental degenerative changes that were evident on MRI.  Notably, however, imaging studies were negative for degenerative or traumatic arthritis.

With regard to the functional impact of the Veteran's left knee disability, the January 2012 examiner reported that the Veteran's condition does not impact his ability to work.  A January 2012 VA kidney conditions examination indicates that the Veteran was working as a veterans services representative for a state veterans organization at that time, which is a full-time position that he had over the course of the previous three years. The report of a June 2013 VA hypertension examination documents the Veteran's report that he works as a veterans affairs pension officer for a local county, is able to perform sedentary types of work, and has work accommodation when he is too tired.

After careful review of the evidence, the Board finds that increased and/or separate ratings are not warranted for the period on appeal.

With regard to whether a rating is warranted under DC 5258 for the dislocation of semilunar cartilage, the Board accepts that tears in the medial and lateral menisci are "dislocated menisci" or "dislocated semilunar cartilage."  The Board acknowledges a September 2010 VA orthopedic surgery note addendum that documents imaging results that are consistent with a partial tear, but also notes that subsequent treatment records indicate that the Veteran was misdiagnosed with a complex tear.  However, to the extent that a tear has been shown, the Board finds that there is no evidence that the Veteran experienced frequent episodes of "locking," pain, and effusion during the period on appeal, as required by the rating criteria.  In so finding, the Board notes that the Veteran offered subjective reports of locking and occasional buckling in February 2010, but the June 2010 and January 2012 VA examination reports indicate that the Veteran did not experience episodes of locking.  In addition, the evidence is negative for frequent episodes of effusion.  The Board finds, therefore, that an additional rating under DC 5258 is not warranted.

In addition, the Board finds that a separate rating is not warranted under DC 5259, which pertains to the symptomatic removal of semilunar cartilage, as the evidence fails to show that the Veteran has undergone a meniscectomy.

With regard to DC 5257, the Board acknowledges the Veteran's reports that his knee is unstable and uses a brace for stability.  However, actual medical inspection during the appeal period, to include the January 2012 examination report, indicates that the Veteran was negative for giving way and instability during the appeal period.  Although the June 2010 examiner noted that instability is a symptom of the Veteran's disability, the Board finds it highly probative that the June 2010 examiner's findings indicated that the Veteran was negative for instability and October 2010 treatment records document a finding of knee stability.  In addition, to the extent that the Veteran is competent to report that his left knee is unstable, the Board finds that he is not competent to provide the opinion that he has demonstrated specific, complex findings such as recurrent subluxation or lateral instability, which must be shown in order to warrant a rating under DC 5257.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

In addition, the evidence shows that the Veteran demonstrated noncompensable limitation of motion during the appeal period.  Specifically, he demonstrated flexion limited to 90 degrees and extension to 0 degrees, and thus, a rating for limitation of motion is not warranted under the schedular criteria.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261.

The Board finds that because the Veteran has had a compensable rating for his disability for the entire period on appeal, he has been compensated appropriately for any reported painful motion and an additional rating is neither warranted under 38 C.F.R. § 4.59 nor is it permitted under 38 C.F.R. § 4.14, as the assignment of an additional rating would constitute pyramiding.

Additionally, the evidence fails to show that the following diagnostic codes are applicable in the present case: 5256 (ankylosis of the knee); 5262 (impairment of tibia and fibula); and 5263 (genu recurvatum).

Based on the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the period on appeal.  There is no doubt to be resolved in this case, as the preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

C.  Additional Considerations

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), provides that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.

The Board finds that the rating criteria contemplate the Veteran's lumbar spine and left knee disabilities because they have been productive of symptoms such as painful motion, stiffness, tenderness, muscle spasms, partial ankylosis, mild paralysis, and weakness-manifestations that are contemplated by the rating criteria.  In addition, the Board finds it highly probative that the rating criteria specifically anticipate levels of disability that are more severe than what the Veteran has demonstrated.

Additionally, review of the record indicates that the Veteran has experienced orthopedic, musculoskeletal, and neurological impairment that is contemplated by the schedular criteria, and the record fails to show that all of the Veteran's service-connected disabilities, in the aggregate, have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.

"Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  Thus, to the extent that the Veteran's disabilities have impeded his ability to work, the Board finds that this manifestation of his disability is also contemplated by the schedular criteria.  Overall, the Board finds that the rating criteria are adequate to evaluate the Veteran's level of impairment and referral for consideration of extraschedular rating is not warranted.

In addition, the Board finds that consideration of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU) is not warranted, as the record shows that he has been employed during the period on appeal.


ORDER

An effective date prior to February 10, 2010 for the grant of service connection for chronic kidney disease is denied.

An effective date prior to February 10, 2010 for the award of an increased rating for left shoulder tendonitis with impingement is denied.

A disability rating in excess of 20 percent for degenerative joint disease and degenerative disc disease of the lumbar spine, superimposed on lumbosacral strain, is denied.

Subject to the law and regulations governing payment of monetary benefits, a disability rating of 10 percent for sciatica of the right lower extremity is granted, effective January 13, 2012.

A disability rating in excess of 10 percent for patellofemoral pain disorder of the left knee is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


